 Case 5:21-cv-10042-JEL-KGA ECF No. 6, PageID.69 Filed 02/02/21 Page 1 of 5




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Strike 3 Holdings, LLC,

                        Plaintiff,     Case No. 21-cv-10042

v.                                     Judith E. Levy
                                       United States District Judge
John Doe subscriber assigned IP
Address 75.30.199.135,                 Mag. Judge Kimberly G. Altman

                        Defendant.

________________________________/

     ORDER GRANTING LEAVE TO SERVE A THIRD-PARTY
     SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE [4]

     Plaintiff Strike 3 Holdings, LLC brings this copyright infringement

action against Defendant John Doe, an internet subscriber assigned IP

address 75.30.199.135. (ECF No. 1.) Plaintiff alleges that Defendant

downloaded and distributed Plaintiff’s copyrighted works on the

BitTorrent network in violation of 17 U.S.C. § 106. Plaintiff further

alleges that it does not know Defendant’s identity beyond the IP address,

which Plaintiff discovered through its infringement detection program

named VXN Scan.
 Case 5:21-cv-10042-JEL-KGA ECF No. 6, PageID.70 Filed 02/02/21 Page 2 of 5




      This matter is now before the Court on Plaintiff’s ex parte motion

for leave to serve a subpoena on third-party AT&T U-verse, Defendant’s

internet service provider. (ECF No. 4.) Plaintiff argues that it should be

permitted to issue a Rule 45 subpoena prior to a Rule 26(f) conference

because it cannot determine Defendant’s identity and proceed with this

copyright infringement lawsuit absent such a subpoena. See Fed. R. Civ.

P. 26(f), 45.

      Rule 26 authorizes parties to engage in discovery only after the

parties have met and conferred, but a district court may, in its discretion,

order discovery prior to the 26(f) conference. See Fed. R. Civ. P. 26(d)(1).

It is not uncommon for discovery, such as the subpoena requested here,

to be authorized prior to the 26(f) conference in copyright infringement

cases. See Arista Records, LLC v. Doe, 604 F.3d 110, 119 (2d Cir. 2010);

Strike 3 Holdings, LLC v. Doe, No. 2:19-CV-11299, 2019 WL 2265171, at

*1 (E.D. Mich. May 28, 2019). In such cases, the party alleging copyright

infringement must demonstrate that it has “good cause” for early

discovery. Third Degree Films, Inc. v. Does 1-72, No. 12-cv-14106, 2012

WL 12931709, at *1 (E.D. Mich. Nov. 13, 2012) (citing Arista Records,

LLC, 604 F.3d at 119). A plaintiff demonstrates good cause where “(1) [it]


                                     2
 Case 5:21-cv-10042-JEL-KGA ECF No. 6, PageID.71 Filed 02/02/21 Page 3 of 5




makes a prima facie showing of a copyright infringement claim; (2) [it]

submits a specific discovery request; (3) the information sought is limited

in scope and not available through alternative means; (4) there is a

central need for the subpoenaed information; and (5) there is a minimal

expectation of privacy on the part of the defendant.” Malibu Media, LLC

v. Doe, No. 18-CV-10667, 2018 WL 1122012, at *1 (E.D. Mich. Mar. 1,

2018) (citing Arista Records, LLC, 604 F.3d at 119).

     Here, Plaintiff has met each of the five elements. It has made out a

prima facie case of copyright infringement by showing it owns a valid

copyright and Defendant “copied constituent elements of the work that

are original.” ECIMOS, LLC v. Carrier Corp., 971 F.3d 616, 628 (6th Cir.

2020) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340,

361 (1991)). (See also ECF No. 1 at PageID.7–9.) Plaintiff’s discovery

request is specific and limited in scope, as it wishes to issue a subpoena

to AT&T U-verse for the specific and limited purpose of determining the

subscriber to whom the infringing IP address was issued. The

information sought regarding Defendant’s identity is necessary for the

case to proceed and for Plaintiff to prosecute its claim. Last, though

Defendant has an interest in privacy and anonymity in his or her actions


                                     3
 Case 5:21-cv-10042-JEL-KGA ECF No. 6, PageID.72 Filed 02/02/21 Page 4 of 5




online, such an interest is not a “license for copyright infringement.”

Malibu Media LLC v. Doe, No. 13-12178, 2013 WL 3945978, at *4 (E.D.

Mich. July 31, 2013) (quoting Arista Records, LLC, 604 F.3d at 118).

     Accordingly, Plaintiff’s motion is granted on the following terms:

  1. Plaintiff may issue a subpoena to AT&T U-verse but may only use

     the information obtained for the limited purpose of enforcing its

     rights under 17 U.S.C. § 106.

  2. The subpoena may only seek the full name and address of the

     subscriber with the IP address 75.30.199.135.

  3. Plaintiff shall attach a copy of this order to the subpoena, and the

     subpoena shall instruct AT&T U-verse to notify Defendant and

     provide a copy of the subpoena and this order to Defendant within

     seven days of service of the subpoena.

  4. Defendant shall have thirty days from the date of notice to file any

     appropriate motion with the Court.

     IT IS SO ORDERED.



Dated: February 2, 2021                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge

                                     4
 Case 5:21-cv-10042-JEL-KGA ECF No. 6, PageID.73 Filed 02/02/21 Page 5 of 5




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 2, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     5
